This cause coming on to be heard upon the motion of counsel for Appellee to vacate the order of supersedeas entered herein by a Justice of this Court on December 23, 1931, and to quash the constitutional writ issued in this cause by the Supreme Court on December 23, 1931, and the Court having considered said motion and heard the arguments of counsel for the respective parties, it is now considered and ordered by the Court that if within ten days from this date the appellants herein shall file in the Circuit Court for Dade County a good and sufficient bond in the sum of $15,000.00 conditioned to pay whatever judgment for rents of the property involved in this litigation is obtained *Page 1200 
against them in a Court of competent jurisdiction, then the aforesaid order of supersedeas and the aforesaid constitutional writ issued by this Court shall remain in full force and effect; otherwise the said order of supersedeas will stand vacated and the said constitutional writ will stand as quashed.
It is further ordered by the Court that the bond herein above mentioned shall be approved by one of the Judges of the Eleventh Judicial Circuit of Florida.